Title: From Thomas Jefferson to William Hilliard, 31 May 1826
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
May 31. 26.
My last to you was of the 6th inst. since which yours of the 8th is come to hand. the 3. cases of books from England, 1. from France, and 3. from Germany therein mentioned to have been shipped to the care of Colo Peyton are not yet heard of by us. it is possible that by the time of their arrival at the University, the room in which they are to be arranged, and the necessary presses may be ready. it appears to me to be indispensable that your visit should be timed exactly to those two events, to wit, the actual arrival of the books here, and the readiness of the room and presses. I think it will require all June for the latter. we are pressing all our efforts to that object exclusively; but our means are limited by the want of capable workmen. I will give you punctual notice when the room and presses are actually ready. I must pray your particular attention not to let your purchases go beyond the funds already placed in your hands. we are unprepared and shall be so for a considerable time to make further purchases.My health still prevents my visiting the University as frequently as might be desirable. I salute you with esteem and respect.Th: Jefferson